DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by York (8333075).
Regarding claim 1
York discloses a support housing (Figs 3-5) for use in distributing fuel in a gas turbine engine, the support housing comprising: 
a main body (152 Fig 3) defining an inlet aperture (fuel provided through end cover 152 to fuel nozzles 144, Col 7 ll. 15-17, this indicates that the end cover 152 has an inlet aperture for fuel to flow through), a plurality of outlet apertures (fuel nozzles 144), and a substantially planar mounting surface (base surface 154 in Fig 3); 
a first fuel channel (178 Fig 4, passage 178 contains fuel/air mixture, thus construed as a fuel channel) having a wall (wall 175 of only one swirler vane 176 as annotated in Fig 5 is construed as the wall) that defines a first flow space (208); and 
.

    PNG
    media_image1.png
    642
    769
    media_image1.png
    Greyscale


Claim(s) 21 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni (20170248318).
Regarding claim 21

a base portion (27 Fig 2) defining an inlet aperture (fuel is provided to nozzles 12 in Fig 2, this indicates that there is a fuel inlet in base portion 27) and a substantially planar mounting surface (annotated in Fig 2); 
a boss portion (boss annotated in Fig 2) extending from the base portion (27) and defining a plurality of outlet apertures (boss portion enclosing at least two fuel nozzles 12, each fuel nozzle has a fuel outlet, therefore the boss portion defines the fuel outlets); 
a first fuel channel (one fuel nozzle 12 is construed as the first fuel channel, annotated in Fig 2 below, details of each fuel nozzle 12 is shown in Figs 4 and 7) having a first wall (72 Fig 4) that defines a first flow space (first flow space annotated in Fig 5, tubes 41 extending across first flow space); 
a second fuel channel (another fuel nozzle 12 is construed as the second fuel channel, annotated in Fig 2 below, details of each fuel nozzle 12 is shown in Figs 4 and 7) having a second wall (72 Fig 4) that defines a second flow space (second flow space annotated in Fig 5, tubes 41 extending across second flow space), the first flow space and the second flow space being annular spaces (each flow space is annular in Fig 5) that are spaced apart from one another (1st flow space is within one fuel nozzle 12 while 2nd flow space is within another fuel nozzle 12, thus 1st flow space is spaced apart from 2nd flow space in Fig 2); 
a first plurality of support members (mixing tubes 41 within the one fuel nozzle 12 that is the first fuel channel in Figs 4 and 7) extending across the first flow space (annotated in Fig 5) and having a long axis oriented at an oblique angle with respect to the mounting surface (embodiment in Fig 7 showing the mixing tube 41 having a canted portion downstream at outlet 
a second plurality of support members (mixing tubes 41 within another fuel nozzle 12 that is the second fuel channel) extending across the second flow space (64) and having a long axis oriented at an oblique angle with respect to the mounting surface (embodiment in Fig 7 showing the mixing tube 41 having a canted portion downstream at outlet 66 with respect to the radial direction, thus the canted portion is oblique with respect to the radial mounting surface of base portion 27).

    PNG
    media_image2.png
    735
    752
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    576
    660
    media_image3.png
    Greyscale

Regarding claim 28
	Kulkarni discloses the support housing of claim 21.
Kulkarni further discloses wherein each of the first plurality of support members is substantially circular in cross section (mixing tubes 41 are circular in cross section in Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over York in view of Nagai (20160298845).
Regarding claim 4
	York discloses the support housing of claim 1.
York further discloses wherein the wall of the first fuel channel defines a long axis that is substantially parallel to the mounting surface (wall 175 of vane 176 extends along a radial direction 182 in Fig 5, thus parallel to the mounting surface 154).
	York is silent on the wall being oval.
	However, Nagai teaches a swirler vane (72a Fig 6) having a wall being oval (trailing edge of swirler vane 72a having a cutout 92a, cutout 92a together with wall portions 81, 82, 83 forming an oval wall as annotated below).

    PNG
    media_image4.png
    626
    823
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wall of the swirler vane being a support member in York to have a cutout such that the wall has an oval shape, as suggested and taught by Nagai, because having the cutout makes it possible to suppress turbulence in the flow (Para 0095 ll. 22-26).
Regarding claim 5
	York in view of Nagai discloses the support housing of claim 4.
.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (20080302105) in view of York.
Regarding claim 21
Oda discloses a support housing (fuel injection assembly in Fig 3) for use in distributing fuel in a gas turbine engine (Abstract), the support housing comprising: 
a base portion (40) defining an inlet aperture (inlet aperture for fuel F1 as annotated) and a substantially planar mounting surface (mounting surface as annotated); 
a boss portion (boss portion as annotated) extending from the base portion and defining a plurality of outlet apertures (fuel injection holes 35, Para 0044 ll. 6); 
a first fuel channel (28, fuel is sprayed into passage 28, thus construed as a fuel channel) having a first wall (wall of bottom swirler vane 24 is construed as the first wall as annotated in Fig 3) that defines a first flow space (space within channel 28); 
a second fuel channel (37, fuel is sprayed into passage 37, thus construed as a fuel channel) having a second wall (34) that defines a second flow space (space within channel 37), the first flow space and the second flow space being annular spaces (both 28 and 37 are annular with respect to centerline C) that are spaced apart from one another (28 spaced apart from 37); 
a first support member (only top swirler vane 24 mounted in between member 21 and 21a for support, thus construed as a support member) extending across the first flow space (28); and 


    PNG
    media_image5.png
    920
    1104
    media_image5.png
    Greyscale

Oda is silent on having a plurality of first support members, the first support members having a long axis oriented at an oblique angle with respect to the mounting surface; and 
the second plurality of support members having a long axis oriented at an oblique angle with respect to the mounting surface.
However, York teaches a fuel injection housing (Fig 5) comprising a plurality of swirler vanes (176) configured as support members (vanes 176 mounted in between wall 166 and 168 to 

    PNG
    media_image6.png
    642
    769
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a plurality of swirler vanes configured as a first plurality of support members in Oda as suggested and taught by York, because having more swirler vanes would allow for better mixing of the fuel and air for combustion, and
to orient the swirler vanes being the first support members and the second support members in Oda to have a long axis oriented at an oblique angle with respect to the mounting surface, as suggested and taught by York, because this configuration allows for introducing a .
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of York, as applied to claim 21 above, and further in view of Nagai.
Regarding claim 23
	Oda in view of York discloses the support housing of claim 21.
	Oda further discloses the first wall being the wall of the bottom swirler vane 24 (annotated in Fig 3 above).
Oda is silent on wherein the first wall is oval and defines a long axis that is parallel to the planar mounting surface.
However, Nagai teaches a swirler vane (72a Fig 6) having a wall being oval (trailing edge of swirler vane 72a having a cutout 92a, cutout 92a together with wall portions 81, 82, 83 forming an oval wall as annotated below).

    PNG
    media_image4.png
    626
    823
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wall of the swirler vane being a support member in York to have a cutout such that the wall has an oval shape, as suggested and taught by Nagai, because having the cutout makes it possible to suppress turbulence in the flow (Para 0095 ll. 22-26).
Regarding claim 24
	Oda in view of York and Nagai discloses the support housing of claim 23.
Oda in view of York and Nagai further discloses wherein the first wall (Nagai teaches the first wall of vane 72a in Fig 6) includes a first end wall (82) and a second end wall (83) and wherein the first end wall and the second end wall are separated by a distance (distance/thickness between 82 and 83) greater than a critical distance (“critical distance” is interpreted to be a shorter distance than the distance/thickness between 82 and 83 end wall; the claim does not further specify what a “critical distance” is, thus this is broadly interpreted to be any distance shorter than the actual distance/thickness between the 82 and 83 end wall).
 
    PNG
    media_image7.png
    626
    823
    media_image7.png
    Greyscale



Claim(s) 1, 3, 7-9, 21-22, and 29-30 alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of York.
Regarding claim 1
Oda discloses a support housing (fuel injection assembly in Fig 3) in distributing fuel in a gas turbine engine (Abstract), the support housing comprising: 
a main body (40, 31, 30) defining an inlet aperture (inlet apertures for fuel F1 and F2 as annotated), a plurality of outlet apertures (fuel injection holes 35, Para 0044 ll. 6) and a substantially planar mounting surface (mounting surface as annotated); 
a first fuel channel (28, fuel is sprayed into passage 28, thus construed as a fuel channel) having a wall (21) that defines a first flow space (space within channel 28); 
a support member (swirler 24 mounted in between wall 21 and 21a to support the walls, at least two swirler vanes are visible in Fig 3, each vane is construed as a support member) extending across the first flow space (28).

    PNG
    media_image8.png
    920
    1104
    media_image8.png
    Greyscale

Oda is silent on the support member having a long axis oriented at an oblique angle with respect to the mounting surface.
However, York teaches a fuel injection housing (Fig 5) comprising a mounting surface (mounting surface 154 in Fig 3) and a plurality of swirler vanes (176) configured as support members (vanes 176 mounted in between wall 166 and 168 to support the walls), wherein the support members having a long axis oriented at an oblique angle with respect to the mounting surface (end portion 177 of swirler vanes 176 extends at an oblique angle with the mounting surface as annotated).

    PNG
    media_image6.png
    642
    769
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to orient the swirler vanes being the support members in Oda to have a long axis oriented at an oblique angle with respect to the mounting surface, as suggested and taught by York, in order to introduce a swirling flow within the fuel injection unit to effectively mix the fuel and the air (Col 7 ll. 35-36).
Regarding claim 3
	Oda in view of York discloses the support housing of claim 1.
Oda further discloses wherein the main body includes a first end (upstream end at 40 as annotated in Fig 3) and a second end (downstream end at fuel injection outlet apertures 35 as annotated) opposite the first end (upstream end is opposite of downstream end), and wherein the inlet aperture is formed in the first end (inlet aperture of F1 located on upstream/first end 40) and 

    PNG
    media_image9.png
    920
    1104
    media_image9.png
    Greyscale
  
Regarding claim 7
Oda in view of York discloses the support housing of claim 1.
Oda further discloses a plurality of support members (at least two swirler vanes 24 is shown in Fig 2, each swirler vane is construed as a support member) each disposed within the first flow space (28).
Regarding claim 8
Oda in view of York discloses the support housing of claim 1.
st fuel channel 28 spaced apart from 2nd fuel channel 37).
Regarding claim 9
Oda in view of York discloses the support housing of claim 8.
Oda further discloses a plurality of support members (swirler 38 mounted in between wall 34 and 32 to support the walls, at least two swirler vanes are visible in Fig 3, each vane is construed as a support member) each disposed within the second flow space (37).
Regarding claim 21
Oda discloses a support housing (fuel injection assembly in Fig 3) for use in distributing fuel in a gas turbine engine (Abstract), the support housing comprising: 
a base portion (40) defining an inlet aperture (inlet aperture for fuel F1 as annotated) and a substantially planar mounting surface (mounting surface as annotated); 
a boss portion (boss portion as annotated) extending from the base portion and defining a plurality of outlet apertures (fuel injection holes 35, Para 0044 ll. 6); 
a first fuel channel (28, fuel is sprayed into passage 28, thus construed as a fuel channel) having a first wall (21) that defines a first flow space (space within channel 28); 
a second fuel channel (37, fuel is sprayed into passage 37, thus construed as a fuel channel) having a second wall (34) that defines a second flow space (space within channel 37), the first flow space and the second flow space being annular spaces (both 28 and 37 are annular with respect to centerline C) that are spaced apart from one another (28 spaced apart from 37); 

a second plurality of support members (swirler 38 mounted in between wall 34 and 32 to support the walls, at least two swirler vanes are visible in Fig 3, each vane is construed as a support member) extending across the second flow space (37).

    PNG
    media_image10.png
    920
    1104
    media_image10.png
    Greyscale

Oda is silent on the first plurality of support members having a long axis oriented at an oblique angle with respect to the mounting surface; and 

However, York teaches a fuel injection housing (Fig 5) comprising a mounting surface (mounting surface 154 in Fig 3) and a plurality of swirler vanes (176) configured as support members (vanes 176 mounted in between wall 166 and 168 to support the walls), wherein the support members having a long axis oriented at an oblique angle with respect to the mounting surface (end portion 177 of swirler vanes 176 extends at an oblique angle with the mounting surface as annotated).

    PNG
    media_image6.png
    642
    769
    media_image6.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to orient the swirler vanes being the first support members and the second support members in Oda to have a long axis oriented at an oblique angle with respect to the 
Regarding claim 22
	Oda in view of York discloses the support housing of claim 21.
Oda further discloses wherein each of the first plurality of support members and the second plurality of support members are parallel to one another (first members 24 and second members 38 are concentric and parallel along the centerline C in Fig 3).
Regarding claim 29
Oda in view of York discloses the support housing of claim 21.
Oda further discloses wherein only the first flow space (28 Fig 3) provides fuel (F1) to the gas turbine engine during starting (intended use – fuel F1 is provided to operate the gas turbine engine, thus fuel F1 is capable of being used to start the gas turbine; nonetheless, Oda also teaches that the first fuel supply F1 is delivered in all range of load including at starting, Para 0042;  F2 is delivered only under higher intensity combustion or full load, Para 0045, this indicates that fuel F2 in the second flow space is not delivered at starting and only fuel F1 from first flow space 28 is delivered at starting).
Regarding claim 30
Oda in view of York discloses the support housing of claim 21.
Oda further discloses wherein both the first flow space and the second flow space deliver fuel to the gas turbine engine during operation (intended use – fuel F1 and F2 are both provided to operate the gas turbine engine, thus both fuel F1 and F2 are capable of being used during operation of the gas turbine; nonetheless, Oda also teaches in Fig 3 showing both first flow space .
Response to Arguments
Applicant's arguments filed on 11/19/2021have been fully considered but they are not persuasive.
i.	Applicant argues, pp. 3, that the longer dimension of vane 176 should be interpreted to having the claimed “a long axis” which is perpendicular to the mounting surface, and not the curvature towards the end of the vane as annotated in the Office Action mailed on 08/19/2021. 
This is not persuasive. The term “a long axis” can apply to any axis that is generally along the longitudinal direction of the vane 176 in York. This is in contrast to an axis that extends along a radial direction of the vane, annotated below, which would be unreasonable as a long axis. Since both the straight and curved portions of the vane 176 are extending along the longitudinal direction of the vane, either the axis of the straight or curved portion can reasonably be interpreted to be the long axis, while the radial axis would not be reasonable to do so. 


    PNG
    media_image11.png
    914
    1076
    media_image11.png
    Greyscale

ii.	Applicant argues, pp. 4, that Kulkarni does not teach the tubes 41 being support members because the tubes are hollow, thus they do not provide support. 
	This is not persuasive. The tubes 41 in Kulkarni extend from plate 71 to plate 72, directly connecting the two plates, thus providing structural support for the two plates, hence interpreted to be the support members. 
iii.	Applicant argues, pp. 4, that in Kulkarni, the tubes 41 do not extend across a flow space 64, but beside it, which has been fully considered and is/are persuasive.  Therefore, the rejection of claim(s) 21 and 28 under USC 102(a)(1) has been withdrawn.  However, upon further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741